           Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

        Andrew Dankanich and
        Nicholas Marrandino, Plainti↵(s);
                                                vs.            No. 19-CV-735 (MSG)
        Marcel Pratt and
        City of Philadelphia, Defendant(s).



                  PLAINTIFFS’ SUR-REPLY BRIEF IN OPPOSITION
                    TO DEFENDANTS’ RENEWED MOTION TO
                       DISMISS AND MOTION TO STRIKE


          Plainti↵s’ present this Sur-Reply Brief in Opposition to Defendant’s combined Motion

       to Dismiss and Motion to Strike, requesting this Court deny Defendant’s Motion to Strike

       and their Motion to Dismiss except with regard to Counts # 6–7



                                           ARGUMENT

          While Defendants’ Reply brief seizes upon the opportunity to misinterpret Plainti↵s’

       Brief and expansively reframe the fundamental right, Defendants’ reply (and the accompa-

       nying silence) show fatal flaws to their other due process arguments. Further, Defendants

       do nothing to save their demurrer as to the First Amendment or Local Agency.


1.     Defendants admit the basis Plainti↵s’ property interest, due to City Council’s

       irrevocable partial assignment of damages in the FCO, which is deeply-rooted in

       the history and tradition of our nation, and ultimately fatal to their demurrer.

1.1.   Defendants accidentally concede that Plainti↵s have a property interest as qui

       tam relators. While Defendants initially deny the FCO “e↵ect[s] ‘a partial assignment

       of the City’s damages claim’”, they are later forced to admit that “the partial assignment

       theory has some traction” under the federal False Claims Act. Def. Rep. Brf. at 6. While
        Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 2 of 10




Defendants might have attempted to couch this admission in watery language, this conces-

sion is in their own words and is fatal to their demurrer.

       No argument has been made that federal common law should not control this Court’s

decision, nor could it: the FCO is “based pretty much upon the federal regulations”. Tran-

script of 12/16/2009 Phila. City Cncl. Cmte. on Law and Gov’t. Hr’g. (Statement of Cn-

clmn. Greenlee). As a result, the cases provide an explicit and precedential road-map to

the Plainti↵s’ property interest, which Defendants casually ignore: Stevens provides the re-

lator’s partial assignment of the damages claim.1 Vt. Agency of Natural Res. v. U.S. ex rel.

Stevens, 529 U.S. 765, 772–774 (2000). Logan connects that partial assignment in the cause

of action to a “species of property”, protected by due process. Logan v. Zimmerman Brush

Company, 455 U.S. 422, 429 (1982). Then, Stoner provides context for what this property

interest/partial assignment entitles a relator in the government’s claim: “certain procedural

guarantees.”2 Stoner v. Santa Clara Cnty. Office of Educ., 502 F.3d 1116, 1126–1127 (9th

Cir. 2007). These cases explicitly show that a relator has—at minimum—a procedural due

process property interest in the partial assignment of damages.

       Instead of considering the significant precedent, Defendants pull language out of context

from Rogers,3 despite that case o↵ering no support for their claim that “a partial assign-

ment [is not] a property interest protected by [ ] due process.” Def. Rep. Brf. at 6. Then,

1
    Stevens is dismissed by Defendants as a ‘standing’ case, in their fundamental right discussion. Def. Rep.
    Brf. at 4. They deliberately ignore and make no discussion of the property interest that must be necessarily
    implied to the relator in order for standing to exist. While previously Defendants focused on the speculative
    outcome of the potential lawsuit, they now avoid the Plainti↵s’ present and legitimate entitlement of a
    partial assignment of damages under the FCO. Defendant’s Original Brief (Doc. No. 8) at 13, 16.
2
    Defendants make no consideration of Stoner, aside from cherry-pick a quotation out of context which bears
    no relevance to the discussion. Def. Rep. Brf. at 6–7 fn. 2. As Plainti↵s’ earlier articulated, Stoner was
    decided on the relator’s ability to act pro se under the FCA. Plt. Op. Brf. at 11–12 fn. 6. The Stoner
    Court found that the FCA did not permit pro se relators, as that allowed only for in “own case”, and
    that the partial assignment—while giving the relator “certain procedural guarantees”—was still the relator
    “pursu[ing] the action on behalf of the government” thus requiring an attorney. Stoner, 502 F.3d at 1126–
    1127.
3
    In Rogers, a non-precedential opinion, the Federal Circuit found it neither a Due Process nor Takings
    violations for Congress to retroactively eliminate a provision of the patent code to allow uninjured relators
    to pursue qui tam claims for statutory penalties. Rogers v. Tristar Prods., Inc., 559 Fed. Appx. 1042 (Fed.
    Cir. 2012). However, legislature’s right to eliminate the qui tam statutory claims is undisputed.




                                                         2
                Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 3 of 10




       Defendants continue to rely on Mateski, a non-precedential case that should be discred-

       ited, as it misstates the holding of its authority.4 Neither case refutes Plainti↵s’ partial

       assignment nor provide any credible support that their property interest does not exist.


1.2.   Defendants do not dispute the relator’s property interest is deeply rooted in his-

       tory and tradition, and therefore fundamental. Defendants argue that the property

       interest is insufficient, claiming Plainti↵s are “wrong.” Def. Rep. Brf. at 5. The explana-

       tion for this musing is unclear, as Defendants’ o↵er no legal support to their assertion.5

       However, the Third Circuit teaches: “For a putative right to be ‘fundamental’ under the

       Due Process Clause, it must be ‘deeply rooted in this Nation’s history and tradition.’” Hol-

       land v. Rosen, 895 F.3d 272, 293 (3rd Cir. 2018) (quoting Lutz v. City of York, Pa., 899

       F.2d 255, 267 (3rd Cir., 1990)). Defendants do not even attempt to dispute those deep

       roots: the qui tam relator’s established property interest extend well into historical English

       law, through the founding of our nation as a tradition our Founders chose to carry forward,

       which was recognized and continued into our modern times by the FCA even through the

       1986 amendments. Given this weight of history and tradition, it is unclear how Defendants

       claim that the relator’s property interest is not fundamental.


1.3.   The property interest is created by an non-discretionary assignment of dam-

       ages in the FCO, which can only be revoked by City Council. What remains of

       Defendants’ argument is based in the premise that assignment of damages to Plainti↵s is

       discretionary. Def. Rep. Brf. at 6. It is not. A FCO relator is entitled—by ordinance—to

       4
           Mateski relies on flawed reasoning, using as its sole support a quotation from Stoner, stating the “underlying
           claim of fraud always belongs to the government.” U.S. ex rel. Mateski v. Mateski, 634 F.Appx 192, 195 (9th
           Cir. 2015). However, Stoner finds the opposite: A relator—though pursuing the government’s claim—is
           entitled to constitutional due process rights prior to deprivation of their “partial assignment of damages”.
           See Stoner, 502 F.3d at 1127 (citing Stevens, 529 U.S. at 772).
       5
           Defendants rely entirely on the implication that the Third Circuit has closed the question of “fundamental
           property interests”, quoting Nicholas. Def. Rep. Brf. at 1, 5. However, this reliance on dicta is flawed, as it
           premises the Third Circuit is unwilling or unable to consider anything but real property interests. This not
           only maligns the Court, but ignores that the clear language (“so far”) indicating the possibility of other
           fundamental property interests. Nicholas v. Penn. State Univ., 227 F.3d 133, 141 (3rd Cir. 2000).




                                                                 3
               Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 4 of 10




       share in the proceeds of the City’s claim based upon their proposed complaint, irrespective

       of whether by a civil action or other means, which Defendants do not dispute.6 FCO §19–

       3603 (5). Even assuming, arguendo, the City Solicitor’s arbitrary discretion to ‘do nothing’

       is constitutional, it does not include the power to abrogate City Council’s statutory partial

       assignment of damages. Nor should it, as statutory rights are the province of the legis-

       lature, not the executive: “[The] privilege of conducting the suit on behalf of the United

       States and sharing in the proceeds of any judgment recovered, was an award of statutory

       creation, which, prior to final judgment, was wholly within the control of Congress.”

       Rogers, 559 Fed. Appx. at 1045 (quoting U.S. ex rel. Rodriguez v. Weekly Publ’ns, Inc., 144

       F.2d 186, 188 (2d Cir. 1944))(emphasis added). The property interest belongs to the rela-

       tor irrespective of the City Solicitor’s actions, who does not have the authority to modify

       or eliminate Plainti↵s’ statutory entitlement created by City Council.


2.     The FCO’s ‘Do Nothing’ Provision is unconstitutional whether framed as a

       fundamental right or the newly conceded procedural right, as both provide a

       constitutional right to access of courts for a qui tam relator deriving from their

       partial assignment of damages.

2.1.   Defendants deliberately misinterpret the right in choosing to ignore the e↵ects

       of the government’s partial assignment of damages. Defendants reframe Plainti↵’s

       described right as: “a private party [without a partial assignment of damages] to bring a qui

       tam lawsuit on a government’s behalf.” Def. Rep. Brf. at 3. However, no reasonable reading

       of Plainti↵s’ brief suggests that right is being discussed, premised on their modification of

       the right from “qui tam relator” to “private party.”7 Def. Rep. Brf. at 3. (compare Plt. Op.

       Brf. at 15). Defendants then spends two pages disputing a universal right to bring qui tam

       6
           The FCO §19–3603 (5) “Related Actions” shows City Council considered the City Solicitor’s alleged dis-
           cretion under §19–3603 (2) (b) (.3), and deliberately continued the relator’s entitlement. FCO §19–3603.
       7
           Plainti↵s must acknowledge that they left this door open by failing to explicitly include the partial assign-
           ment language in their description. This is Plainti↵s’ Counsel’s error which is corrected below.




                                                                4
                Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 5 of 10




       claims that is not considered or argued by Plainti↵s.8

              That Defendants chose to be obtuse is telling. First, they specifically note Plainti↵s later

       frame the right slightly di↵erently: a “fundamental right [as relators] to a judicial review of

       their qui tam claim.” Def. Rep. Brf. at 3 fn. 1 (quotation corrected and emphasis added).

       Second, a relator without the implied partial assignment would not have standing, a

       problem created by their reframing of the right which they entirely ignore. Id. at 4. Taken

       properly in context, Defendants well-understood that Plainti↵s were seeking vindication of

       their rights to their partial assignment of damages through judicial access, yet Defendants

       o↵er no discussion of that argument, choosing instead to ignore it entirely.


2.2.   The Third Circuit recognizes a fundamental right of access to Courts where

       the government is involved in a cover-up to prevent persons from vindicating

       their rights. “[P]refiling conduct [by the government] that either prevents a plainti↵ from

       filing suit or renders the plainti↵’s access to the court ine↵ective or meaningless constitutes

       a constitutional violation.” Cf. Estate of Smith v. Marasco, 318 F.3d 497, 511 (3rd Cir.

       2003). In Smith, the Court declined to find a violation for wrongful post-filing conduct by

       the government in attempting to cover-up the circumstances of death, finding that the trial

       court had adequete power to redress those wrongs. Id. at 512. However, pre-filing “cover-

       ups that prevent a person who has been wronged from vindicating his rights violate the

       right of access to the courts protected by the substantive due process clause.” Id. at 511

       (cataloging cases).


2.3.   In the interests of clarity, Plainti↵s reframe the right: “The qui tam relator’s

       right to judicial access and review of their statutory assignment of damages prior

       to dismissal by the government.” Plainti↵s acknowledge that their earlier description

       left ambiguity that Defendants seize upon, which is corrected. This framing exactly follows

       8
           Not only do Plainti↵s’ lament Pennsylvania’s lack of a comparable qui tam law which might obviate this
           lawsuit, Plt. Op. Brf. at 15 fn. 10, but their brief specifically states “common-law qui tam lawsuits were not
           permitted” but “statutes expressly authoriz[ed] qui tam suits.” Id. at 14 (citing Stevens, 529 U.S. at 776).




                                                                5
            Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 6 of 10




       the federal FCA and the rights of citizens in every jurisdiction where they have a partial

       assignment of the government’s qui tam claim—except Philadelphia. Further, this fun-

       damental right dovetails precisely with the substantive due process right suggested in the

       Estate of Smith, and reflects the right that has been ubiquitous for every relator in every

       case cited by the parties in this matter: a basic right of judicial access and review prior to

       the deprivation of their statutorily created property interest.


2.4.   Whether framed as a fundamental right or as a procedural due process right,

       the FCO’s ‘Do Nothing’ provision unconstitutionally bars relators from court.

       Defendants apparent concession of the partial assignment creates significant problems for

       the constitutionality of the ‘Do Nothing’ provision, under FCO §19–3603 (2) (b) (.3). Even

       assuming, arguendo, there exists no fundamental right, if a relator has the procedural prop-

       erty interest in the partial assignment of damages suggested by Stevens and Stoner, what

       process will be due? The FCA—the FCO’s progenitor—provides every qui tam relator with

       the right to a judicial hearing prior to the deprivation of their property interest. Every other

       known implementation of a false claims scheme—where the relator has a similar property

       interest—also permits access to courts. It then follows that the procedural guarantee will

       be no less than a judicial hearing. Therefore, Defendants can not exercise the ‘Do Nothing’

       provision without unconstitutionally depriving a relator of their established procedural due

       process rights. Therefore, framed either as a fundamental right described above or merely a

       procedural right under Stevens and Stoner, in this instance the end result is the same: The

       FCO’s ‘Do Nothing’ provision must be struck; a relator is entitled to their day in court.


3.     Defendants Reply Brief still fails to make a basic review of necessary First

       Amendment law to justify their admitted restriction of Plainti↵s’ speech.

3.1.   Defendants have failed to provide even the most rudimentary support to their

       First Amendment arguments. A statute restrictive speech must: “(1) serve a com-

       pelling governmental interest; (2) be narrowly tailored to achieve that interest; and (3) be



                                                      6
                Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 7 of 10




       the least restrictive means of advancing that interest.” See Stilp v. Contino, 613 F.3d 405,

       409 (3rd Cir., 2010) (quoting ACLU v. Mukasey, 534 F.3d 181, 190 (3d Cir., 2008)). Defen-

       dants made no attempt to o↵er relevant discussion of that standard. Instead, they claim that

       the FCO’s restriction of free speech carries no penalty—attempting to distinguish Stilp—

       before immediately contradicting themselves and stating that the “consequence” might be

       the “forfeit of privilege” under the FCO. Def. Rep. Brf. at 7. A more careful review of Stilp

       shows the Third Circuit did not consider the potential penalty as Defendants claim, id ,

       but rather the Court was unable to reach that question as the imposition of confidentiality

       could not satisfy the strict scrutiny required under the First Amendment. See Stilp, 613

       F.3d at 415. Instead, Defense Counsel argues it is “reasonable” to restrict Plainti↵s speech,

       ignoring any standards of scrutiny entirely, much less any heightened scrutiny under the

       First Amendment.9 Def. Rep. Brf. at 7–8. This is plainly incorrect.


3.2.   Plainti↵s speech was undeniably restrained, which Defendants’ reply shows.

       Plainti↵s’ complaint was well-pleaded, and clearly shows that Plainti↵s were coerced into

       filing their lawsuit under seal—meaning ‘in secret.’ Defendants argue that “nothing pre-

       vented” the Plainti↵s’ from speaking “during the approximately three-week period the com-

       plaint was under seal”. Id. at 8. However, Defendants are well-aware that parties should

       neither defy the Courts nor risk the threat of sanctions for violating the seal.10 Further,

       Defendants admit in their reply that they “demand[ed]” Plainti↵s filings “comply with

       confidentiality provisions of the FCO” and further “expect[ed]” Plainti↵s to honor the

       confidentiality provisions . . . by filing their complaint under seal.” Id. at 8. Not only is

       Plainti↵s’ complaint well-pled, but Defendants recognize Plainti↵s’ actions were due to the

       9
           Defendants reiterate the argument that the seal is required because this is a false claims action, ignoring that
           strict scrutiny is still applied to the seal even in those instances. See ACLU v. Holder, 673 F.3d 245, 253 (4th
           Cir. 2011). Further, the compelling interest identified (“protecting the integrity of fraud investigations”)
           in Defendants’ authority has been extinguished when Defendants’ rejected Plainti↵s’ complaint. See Id.
       10
            Not only does Defendants own filing give lie to their “nothing prevented” argument—as they acknowledge
            that penalties for disclosure may include the loss of claim, Def. Rep. Brf. at 7—but further they ignore
            the inherent authority of the court to hold the parties in civil or criminal contempt. Even if unlikely, no
            prudent attorney would counsel a violation of any court order—even one they believe mistakenly granted.




                                                                 7
             Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 8 of 10




     Defendants’ demands, as well as the existence of penalties coercing Plainti↵s’ silence.


4.   Defendants attempt to reframe their jurisdictional argument as a question of

     this Court’s ‘power’ does not comport with basic federal courts jurisprudence.

            Defendants original argument was that Pennsylvania had statutorily excluded federal

     courts from exercising jurisdiction over Local Agency Law: “[T]he court ‘vested with juris-

     diction’ to hear an appeal from that ‘adjudication’ under Title 42 would be the Philadelphia

     County Court of Common Pleas, whose jurisdiction is ‘exclusive.’” Def. Brf. at 22. This

     was an altogether spurious argument, as every attorney is well-aware of both the supremacy

     of federal courts and the concept of supplemental jurisdiction. Now, however, Defendants’

     claim their argument wasn’t jurisdictional, but rather that this Court doesn’t have the

     “power” to hear this case. Def. Rep. Brf. at 9. This is nonsense.

            Having entirely conceded the jurisdictional argument, Defendants instead reframe juris-

     diction as some type of limitation on this Court’s “power”. Id. Leaving aside that Defense

     Counsel snipes useful language from a case that has no bearing on the matter at hand,11 it

     is the Defendants’ burden to articulate justification for this Court’s power to thusly be lim-

     ited. They do not and can not; this claim is properly within the jurisdiction and power of

     this Court and may properly be decided through the exercise of supplemental jurisdiction.

     See City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163–166 (1997) (empower-

     ing federal courts to exercise supplemental jurisdiction to review state agencies under state

     law).

     11
          Citizens for a Better Environment was decided based upon Plainti↵s’ lack of standing, which the Court
          found limited their power to decide the statutory question for which they granted certiorari to resolve a
          circuit split. See Steel Co. v. Citizens for a Better Env., 523 U.S. 83, 88–89, 109–110 (1998).




                                                            8
             Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 9 of 10




5.   Defendants argue for an extraordinarily heightened pleading standard that is

     completely unsupported by any case law or the Federal Rules.

            Given Defendants distortion of the applicable standard of review and relevant case law,

     Plainti↵s feel obligated to correct Defendants’ argued pleading requirements. Federal Rules

     require “a short and plain statement of the claim showing the pleader is entitled to relief.”

     Fed. R. Civ. P. 8 (a) (2). Pleadings are required to show “sufficient factual matter, accepted

     as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

     678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)).

            While Twombly and Iqbal did heighten the pleading requirements, this was only with

     regard to facts. “Legal conclusions”, on the other hand, may provide “structure” but can

     be disregarded by the Court. Iqbal, 556 U.S. at 679. See also Fowler v. UPMC Shadyside,

     578 F.3d 203 (3rd Cir. 2009); Santomenno ex rel. John Hancock Tr. v. John Hancock Life

     Ins. Co., 768 F.3d 284 (3d Cir. 2014). Instead, Defendants argue that Plainti↵s’ incorrect

     legal conclusions are so defective to their pleadings that they should su↵er the permanent

     sanction of dismissal with prejudice. Def. Rep. Brf. at 10. Not only is Plainti↵ unaware of,

     but Defendants have not provided any authority showing the Federal Courts have recently

     heightened the standards to such exacting levels of perfection.

            Plainti↵s have provided more than adequate notice to Defendants of the nature of their

     claims, if only by their clear descriptions titling each cause of action, which are well-

     supported by factual allegations. Plainti↵s basic claims have not changed. Defendants’

     attempt to argue that Plainti↵s are improperly attempting to amend their Complaint by

     response brief is misguided.12 Def. Rep. Brf. at 2–3, 5, 6, 8. Defendants are well-aware

     that Plainti↵s were permitted by right to amend their Complaint in lieu of filing a response

     pursuant to Fed. R. Civ. P. 15 (a) (1) (B). However, Plainti↵s are not attempting to o↵er

     12
          In Zimmerman, which Defendants quote without context, the Plainti↵-Relator—appealing dismissal of his
          claims—was not permitted to support his brief with facts not contained in his pleadings; in no way does
          the case suggest evolving legal arguments require amendment of the pleadings. Commw. of Pa. ex rel.
          Zimmerman v. Pepsico Inc., 836 F.2d 173, 181–182 (3rd Cir. 1988).




                                                           9
Case 2:19-cv-00735-MSG Document 21 Filed 07/09/19 Page 10 of 10
